Title: To John Adams from Pseudonym: "A Friend of Justice", 8 November 1799
From: Pseudonym: “A Friend of Justice”
To: Adams, John



Mr. Adam
Fredsbg 8th. Nov. 1799

I have just read in the papers the death of Judge Iredall. That his place may be properly supplied is an important object with the Executive and the people. I as one of these take the liberty of recommending Major Francis T. Brooke of Fredericksburgh. The character of this gentleman is hardly to be surpassed as it combines great talents & learning with unshaken integrity & patriotism. Chs. Lee can vouch for this, but perhaps more substantially Judge Washington.

a friend to Justice